Exhibit 10.2

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 8, 2015,
by and between ONCONOVA THERAPEUTICS, INC., a Delaware corporation (the
“Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability
company (together with it permitted assigns, the “Buyer”).  Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
set forth in the Purchase Agreement by and between the parties hereto, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”).

 

WHEREAS:

 

The Company has agreed, upon the terms and subject to the conditions of the
Purchase Agreement, to sell to the Buyer up to Sixteen Million Five Hundred
Thousand Dollars ($16,500,000) of Purchase Shares and to induce the Buyer to
enter into the Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute
(collectively, the “Securities Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.                                      DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.                                      “Investor” means the Buyer, any
transferee or assignee thereof to whom a Buyer assigns its rights under this
Agreement in accordance with Section 9 and who agrees to become bound by the
provisions of this Agreement, and any transferee or assignee thereof to whom a
transferee or assignee assigns its rights under this Agreement in accordance
with Section 9 and who agrees to become bound by the provisions of this
Agreement.

 

b.                                      “Person” means any individual or entity
including but not limited to any corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.

 

c.                                       “Register,” “registered,” and
“registration” refer to a registration effected by preparing and filing one or
more registration statements of the Company in compliance with the Securities
Act and pursuant to Rule 415 under the Securities Act or any successor
rule providing for offering securities on a continuous basis (“Rule 415”), and
the declaration or ordering of effectiveness of such registration
statement(s) by the United States Securities and Exchange Commission (the
“SEC”).

 

d.                                      “Registrable Securities” means all of
the Commitment Shares and all of the Purchase Shares, including, without
limitation, all of the Initial Purchase Shares, that may, from time to time, be
issued or become issuable to the Investor under the Purchase Agreement (without
regard to any limitation or restriction on purchases), and any and all shares of
capital stock issued or issuable with respect to the Purchase Shares, including,
without limitation, all of the Initial Purchase Shares, or the Commitment Shares
or with respect to the Purchase Agreement as a result of any stock split, stock

 

--------------------------------------------------------------------------------


 

dividend, recapitalization, exchange or similar event or otherwise, without
regard to any limitation on purchases under the Purchase Agreement.

 

e.                                       “Registration Statement” means one or
more registration statements of the Company covering the sale of the Registrable
Securities.

 

2.                                      REGISTRATION.

 

a.                                      Mandatory Registration.  The Company
shall, within twenty (20) days after the date hereof, file with the SEC an
initial Registration Statement covering the maximum number of Registrable
Securities as shall be permitted to be included thereon in accordance with
applicable SEC rules, regulations and interpretations so as to permit the resale
of such Registrable Securities by the Investor under Rule 415 under the
Securities Act at then prevailing market prices (and not fixed prices), as
mutually determined by both the Company and the Investor in consultation with
their respective legal counsel, subject to the aggregate number of authorized
shares of the Company’s Common Stock then available for issuance in its
Certificate of Incorporation. The initial Registration Statement shall register
only the Registrable Securities and up to 2,300,000 shares of Common Stock
offered by a holder or holders of Common Stock exercising piggyback registration
rights. The Investor and its counsel shall have a reasonable opportunity to
review and comment upon such Registration Statement and any amendment or
supplement to such Registration Statement and any related prospectus prior to
its filing with the SEC, and the Company shall give due consideration to all
such comments; provided, however, that this provision shall not apply to any
portion of any Form 10-K or Form 10-Q that does not mention the Investor or the
transactions contemplated by the Transaction Documents. The Investor shall
furnish all information reasonably requested by the Company for inclusion
therein. The Company, on behalf of itself and any successor entity, agrees that,
until the expiration of the period from and after the date of this Agreement
through and including the date that is twenty (20) days after the date the
initial Registration Statement is filed by the Company with the SEC (such
period, the “Registration Statement Exclusivity Period”), it will not, directly
or indirectly, file or cause to be filed any registration statement with the
SEC, or file any amendment or supplement thereto, or grant any registration
rights to any Person that can be exercised prior to the expiration of the
Registration Statement Exclusivity Period, relating to the offering of any
shares of Common Stock or any Common Stock Equivalents, other than (i) pursuant
to the Transaction Documents and (ii) the filing by the Company of a
registration statement on Form S-8 or a successor form thereto relating to a
Company stock incentive plan approved by the Company’s board of directors. The
Company shall use its best efforts to have the Registration Statement and any
amendment declared effective by the SEC at the earliest possible date; provided,
however, that the Company shall cause the initial Registration Statement to be
declared effective by the SEC prior to the date that is sixty (60) days after
the date of this Agreement (the “Effectiveness Deadline”).  If the initial
Registration Statement covering the resale of all of the Registrable Securities
required to be covered thereby pursuant to this Section 2(a) is not declared
effective by the SEC on or before the Effectiveness Deadline (the “Effectiveness
Failure”), then, in addition to all other remedies available to the Investor at
law or in equity, the Company shall pay to the Investor, in cash, as liquidated
damages for such Effectiveness Failure and not as a penalty, an amount equal to
$500 per day for each day from and after the date of the Effectiveness Failure
until the date that the initial Registration Statement is declared effective by
the SEC and the Company has filed a “final” prospectus for such Registration
Statement with the SEC under Rule 424(b) under the Securities Act (the
“Registration Delay Payment”). The Investor shall invoice the Company at the end
of each month during such period for the amount of Registration Delay Payment
due for such month, and such payment shall be paid by the Company by wire
transfer of immediately available funds to an account specified by the Investor
within five (5) days of the Company’s receipt of such invoice.  If such
Registration Delay Payment is not paid within five (5) days of the Company’s
receipt of such invoice, such Registration Delay Payment shall accrue annual
interest (on the basis of the 365 day year) compounded daily at a rate of 10.0%,
up to and including the date on which such

 

2

--------------------------------------------------------------------------------


 

Registration Delay Payment is actually paid. The Company shall use reasonable
best efforts to keep the Registration Statement effective pursuant to Rule 415
promulgated under the Securities Act and available for the resale by the
Investor of all of the Registrable Securities covered thereby at all times until
the date on which the Investor shall have resold all the Registrable Securities
covered thereby and no Available Amount remains under the Purchase Agreement
(the “Registration Period”). The Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

 

b.                                      Rule 424 Prospectus.  The Company shall,
as required by applicable securities regulations, from time to time file with
the SEC, pursuant to Rule 424 promulgated under the Securities Act, the
prospectus and prospectus supplements, if any, to be used in connection with
sales of the Registrable Securities under the Registration Statement.  The
Investor and its counsel shall have a reasonable opportunity to review and
comment upon such prospectus prior to its filing with the SEC, and the Company
shall give due consideration to all such comments.  The Investor shall use its
reasonable best efforts to comment upon such prospectus within one (1) Business
Day from the date the Investor receives the final pre-filing version of such
prospectus.

 

c.                                       Sufficient Number of Shares
Registered.  In the event the number of shares available under the Registration
Statement is insufficient to cover all of the Registrable Securities, the
Company shall amend the Registration Statement or file a new Registration
Statement (a “New Registration Statement”), so as to cover all of such
Registrable Securities (subject to the limitations set forth in Section 2(a)) as
soon as practicable, but in any event not later than ten (10) Business Days
after the necessity therefor arises, subject to any limits that may be imposed
by the SEC pursuant to Rule 415 under the Securities Act.  The Company shall use
its reasonable best efforts to cause such amendment and/or New Registration
Statement to become effective as soon as practicable following the filing
thereof.

 

d.                                      Offering.  If the staff of the SEC (the
“Staff”) or the SEC seeks to characterize any offering pursuant to a
Registration Statement filed pursuant to this Agreement as constituting an
offering of securities that does not permit such Registration Statement to
become effective and be used for resales by the Investor under Rule 415 at
then-prevailing market prices (and not fixed prices), or if after the filing of
the initial Registration Statement with the SEC pursuant to Section 2(a), the
Company is otherwise required by the Staff or the SEC to reduce the number of
Registrable Securities included in such initial Registration Statement, then the
Company shall reduce the number of Registrable Securities to be included in such
initial Registration Statement (with the prior consent, which shall not be
unreasonably withheld, of the Investor and its legal counsel as to the specific
Registrable Securities to be removed therefrom) until such time as the Staff and
the SEC shall so permit such Registration Statement to become effective and be
used as aforesaid.  In the event of any reduction in Registrable Securities
pursuant to this paragraph, the Company shall file one or more New Registration
Statements in accordance with Section 2(c) until such time as all Registrable
Securities have been included in Registration Statements that have been declared
effective and the prospectus contained therein is available for use by the
Investor.  Notwithstanding any provision herein or in the Purchase Agreement to
the contrary, the Company’s obligations to register Registrable Securities (and
any related conditions to the Investor’s obligations) shall be qualified as
necessary to comport with any requirement of the SEC or the Staff as addressed
in this Section 2(d).

 

3

--------------------------------------------------------------------------------


 

3.                                      RELATED OBLIGATIONS.

 

With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2 including on any New
Registration Statement, the Company shall use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:

 

a.                                      The Company shall prepare and file with
the SEC such amendments (including post-effective amendments) and supplements to
any registration statement and the prospectus used in connection with such
registration statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep the
Registration Statement or any New Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement or
any New Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the Investor as set forth in such Registration Statement or
New Registration Statement.

 

b.                                      The Company shall permit one Investor to
review and comment upon the Registration Statement or any New Registration
Statement and all amendments and supplements thereto at least two (2) Business
Days prior to their filing with the SEC, and not file any document in a form to
which Investor reasonably objects; provided, however, that this provision shall
not apply to any portion of any Form 10-K or Form 10-Q that does not mention the
Investor or the transactions contemplated by the Transaction Documents.  The
Investor shall use its reasonable best efforts to comment upon the Registration
Statement or any New Registration Statement and any amendments or supplements
thereto within two (2) Business Days from the date the Investor receives the
final version thereof.  The Company shall furnish to the Investor, without
charge any correspondence from the SEC or the staff of the SEC to the Company or
its representatives relating to the Registration Statement or any New
Registration Statement.

 

c.                                       Upon request of the Investor, the
Company shall furnish to the Investor, (i) promptly after the same is prepared
and filed with the SEC, at least one copy of such registration statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference and all exhibits, (ii) upon the
effectiveness of any registration statement, a copy of the prospectus included
in such registration statement and all amendments and supplements thereto (or
such other number of copies as the Investor may reasonably request) and
(iii) such other documents, including copies of any preliminary or final
prospectus, as the Investor may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by the Investor.
For the avoidance of doubt, any filing available to the Investor via the SEC’s
live EDGAR system shall be deemed “furnished to the Investor” hereunder.

 

d.                                      The Company shall use reasonable best
efforts to (i) register and qualify the Registrable Securities covered by a
registration statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as the Investor reasonably requests,
(ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition

 

4

--------------------------------------------------------------------------------


 

thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.  The Company shall promptly notify
the Investor who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or “blue sky” laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.

 

e.                                       As promptly as practicable after
becoming aware of such event or facts, the Company shall notify the Investor in
writing of the happening of any event or existence of such facts as a result of
which the prospectus included in any registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
promptly prepare a supplement or amendment to such registration statement to
correct such untrue statement or omission, and deliver a copy of such supplement
or amendment to the Investor (or such other number of copies as the Investor may
reasonably request).  The Company shall also promptly notify the Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a registration statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Investor by email or facsimile on the
same day of such effectiveness and by overnight mail), (ii) of any request by
the SEC for amendments or supplements to any registration statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a registration statement would
be appropriate.

 

f.                                        The Company shall use its reasonable
best efforts to prevent the issuance of any stop order or other suspension of
effectiveness of any registration statement, or the suspension of the
qualification of any Registrable Securities for sale in any jurisdiction and, if
such an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and to notify the Investor of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

 

g.                                       The Company shall (i) cause all the
Registrable Securities to be listed on each securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange, or (ii) secure designation and quotation of all the
Registrable Securities on the Principal Market.  The Company shall pay all fees
and expenses in connection with satisfying its obligation under this Section.

 

h.                                      The Company shall cooperate with the
Investor to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to any registration statement and enable such certificates to
be in such denominations or amounts as the Investor may reasonably request and
registered in such names as the Investor may request.

 

i.                                          The Company shall at all times
provide a transfer agent and registrar with respect to its Common Stock.

 

j.                                         If reasonably requested by the
Investor, the Company shall (i) promptly incorporate in a prospectus supplement
or post-effective amendment such information as the Investor believes should be
included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities;

 

5

--------------------------------------------------------------------------------


 

(ii) make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable upon notification of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or New
Registration Statement.

 

k.                                      The Company shall use its reasonable
best efforts to cause the Registrable Securities covered by any registration
statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to consummate the disposition of such
Registrable Securities.

 

l.                                          Within one (1) Business Day after
any registration statement which includes the Registrable Securities is ordered
effective by the SEC, the Company shall deliver, and shall cause legal counsel
for the Company to deliver, to the transfer agent for such Registrable
Securities (with copies to the Investor) confirmation that such registration
statement has been declared effective by the SEC in the form attached hereto as
Exhibit A.  Thereafter, if requested by the Buyer at any time, the Company shall
require its counsel to deliver to the Buyer a written confirmation whether or
not the effectiveness of such registration statement has lapsed at any time for
any reason (including, without limitation, the issuance of a stop order) and
whether or not the registration statement is current and available to the Buyer
for sale of all of the Registrable Securities.

 

m.                                  The Company shall take all other reasonable
actions necessary to expedite and facilitate disposition by the Investor of
Registrable Securities pursuant to any Registration Statement or New
Registration Statement.

 

4.                                      OBLIGATIONS OF THE INVESTOR.

 

a.                                      The Company shall notify the Investor in
writing of the information the Company reasonably requires from the Investor in
connection with any registration statement hereunder.  The Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

 

b.                                      The Investor agrees to cooperate with
the Company as reasonably requested by the Company in connection with the
preparation and filing of any registration statement hereunder.

 

c.                                       The Investor agrees that, upon receipt
of any notice from the Company of the happening of any event or existence of
facts of the kind described in Section 3(f) or the first sentence of 3(e), the
Investor will immediately discontinue disposition of Registrable Securities
pursuant to any registration statement(s) covering such Registrable Securities
until the Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(f) or the first sentence of 3(e). 
Notwithstanding anything to the contrary, the Company shall cause its transfer
agent to promptly deliver shares of Common Stock without any restrictive legend
in accordance with the terms of the Purchase Agreement in connection with any
sale of Registrable Securities with respect to which the Investor has entered
into a contract for sale prior to the Investor’s receipt of a notice from the
Company of the happening of any event of the kind described in Section 3(f) or
the first sentence of Section 3(e) and for which the Investor has not yet
settled.

 

6

--------------------------------------------------------------------------------


 

5.                                      EXPENSES OF REGISTRATION.

 

All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

 

6.                                      INDEMNIFICATION.

 

a.                                      To the fullest extent permitted by law,
the Company will, and hereby does, indemnify, hold harmless and defend the
Investor, each Person, if any, who controls the Investor, the members, the
directors, officers, partners, employees, agents, representatives of the
Investor and each Person, if any, who controls the Investor within the meaning
of the Securities Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in the
Registration Statement, any New Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration Statement or any New Registration Statement or (iv) any material
violation by the Company of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”).  The Company shall
reimburse each Indemnified Person promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information about the Investor furnished in
writing to the Company by such Indemnified Person expressly for use in
connection with the preparation of the Registration Statement, any New
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e); (ii) with respect to any superseded prospectus,
shall not inure to the benefit of any such person from whom the person asserting
any such Claim purchased the Registrable Securities that are the subject thereof
(or to the benefit of any person controlling such person) if the untrue
statement or omission of material fact contained in the superseded prospectus
was corrected in the revised prospectus, as then amended or supplemented, if
such revised prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e), and the Indemnified Person was promptly advised in
writing not to use the incorrect prospectus prior to the use giving rise to a
violation and such Indemnified Person, notwithstanding such advice, used it;
(iii) shall not

 

7

--------------------------------------------------------------------------------


 

be available to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e); and (iv) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investor pursuant to Section 9.

 

b.                                      In connection with the Registration
Statement or any New Registration Statement, the Investor agrees to indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement or any New Registration Statement, each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (collectively and together with an Indemnified Person,
an “Indemnified Party”), against any Claim or Indemnified Damages to which any
of them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information about the Investor set forth on Exhibit B attached hereto and
furnished to the Company by the Investor expressly for use in connection with
such registration statement; and, subject to Section 6(d), the Investor will
reimburse any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim; provided, however, that the
indemnity agreement contained in this Section 6(b) and the agreement with
respect to contribution contained in Section 7 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to the Investor as a result of the sale of
Registrable Securities pursuant to such registration statement.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investor pursuant to Section 9.

 

c.                                       Promptly after receipt by an
Indemnified Person or Indemnified Party under this Section 6 of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding.  The Indemnified Party or Indemnified Person shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
or Indemnified Person which relates to such action or claim.  The indemnifying
party shall keep the Indemnified Party or Indemnified Person fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto.  No indemnifying party shall be liable for any settlement of
any action, claim or proceeding effected without its written consent, provided,
however, that the indemnifying party shall not unreasonably withhold, delay or
condition its

 

8

--------------------------------------------------------------------------------


 

consent.  No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

d.                                      The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.

 

e.                                       The indemnity agreements contained
herein shall be in addition to (i) any cause of action or similar right of the
Indemnified Party or Indemnified Person against the indemnifying party or
others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.

 

7.                                      CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

8.                                      REPORTS AND DISCLOSURE UNDER THE
SECURITIES ACTS.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell Registrable Securities
of the Company to the public without registration (“Rule 144”), the Company
agrees, at the Company’s sole expense, so long as the Investor owns Registrable
Securities, to use reasonable best efforts to:

 

a.                                      make and keep public information
available, as those terms are understood and defined in Rule 144;

 

b.                                      file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing of such reports and other documents is required for the applicable
provisions of Rule 144;

 

c.                                       furnish to the Investor so long as the
Investor owns Registrable Securities, promptly upon request, (i) a written
statement by the Company that it has complied with the reporting and or
disclosure provisions of Rule 144, the Securities Act and the Exchange Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the

 

9

--------------------------------------------------------------------------------


 

Company, and (iii) such other information as may be reasonably requested to
permit the Investor to sell such securities pursuant to Rule 144 without
registration; and

 

d.                                      take such additional action as is
requested by the Investor to enable the Investor to sell the Registrable
Securities pursuant to Rule 144, including, without limitation, delivering all
such legal opinions, consents, certificates, resolutions and instructions to the
Company’s Transfer Agent as may be requested from time to time by the Investor
and otherwise fully cooperate with Investor and Investor’s broker to effect such
sale of securities pursuant to Rule 144.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to seek equitable relief in
the form of a preliminary or permanent injunctions, without having to post any
bond or other security, upon any breach or threatened breach of any such terms
or provisions.

 

9.                                      ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor.  The Investor may
not assign its rights under this Agreement without the written consent of the
Company, other than to an affiliate of the Investor controlled by Jonathan Cope
or Josh Scheinfeld.

 

10.                               AMENDMENT OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Business Day immediately preceding the initial filing
of the Registration Statement with the SEC. Subject to the immediately preceding
sentence, no provision of this Agreement may be (i) amended other than by a
written instrument signed by both parties hereto or (ii) waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

11.                               MISCELLANEOUS.

 

a.                                      A Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

 

b.                                      Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile or email (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses for such communications shall be:

 

10

--------------------------------------------------------------------------------


 

If to the Company:

Onconova Therapeutics, Inc.

375 Pheasant Run

Newtown, PA 18954

Telephone:                                   (267) 759-3680

Facsimile:                                         (267) 759-3681

E-mail:                                                       
abansal@onconova.us

Attention:                                         Ajay Bansal

 

With a copy to (which shall not constitute notice or service of process):

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, PA 19312-1183

Telephone:                                   (610) 640-7800

Facsimile:                                         (610) 640-7835

E-mail:                                                       
libsonj@pepperlaw.com

Attention:                                         Jeffrey P. Libson, Esq.

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:                                   312-822-9300

Facsimile:                                         312-822-9301

E-mail:                                                       
jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:                                         Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

Telephone:                                   (212) 801-9200

Facsimile:                                         (212) 801-6400

E-mail:                                                       
marsicoa@gtlaw.com

Attention:                                         Anthony J. Marsico, Esq.

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or email account
containing the time, date, recipient facsimile number or email address, as
applicable, and an image of the first page of such transmission or (C) provided
by a nationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

c.                                       The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders.  All other questions concerning the construction,

 

11

--------------------------------------------------------------------------------


 

validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Illinois, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting
the State of Illinois, County of Cook, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

d.                                      This Agreement and the Purchase
Agreement constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings among the parties hereto, other than those set forth
or referred to herein and therein.  This Agreement and the Purchase Agreement
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

 

e.                                       Subject to the requirements of
Section 9, this Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties hereto.

 

f.                                        The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

g.                                       This Agreement may be executed in
identical counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same agreement.  This Agreement, once
executed by a party, may be delivered to the other party hereto by facsimile
transmission or by e-mail in a “.pdf” format data file of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

 

h.                                      Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

i.                                          The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent and no rules of strict construction will be applied against any party.

 

12

--------------------------------------------------------------------------------


 

j.                                         This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

* * * * * *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

 

 

THE COMPANY:

 

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

By:

/s/ Ramesh Kumar, Ph.D

 

Name: Ramesh Kumar, Ph.D

 

Title:  President and Chief Executive Officer

 

 

 

 

 

BUYER:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

BY: LINCOLN PARK CAPITAL, LLC

 

BY: ROCKLEDGE CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Josh Scheinfeld

 

Name: Josh Scheinfeld

 

Title: President

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO REGISTRATION RIGHTS AGREEMENT

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

[Date]

 

[TRANSFER AGENT]

 

 

 

 

 

 

Re: [                 ]

 

Ladies and Gentlemen:

 

We are counsel to Onconova Therapeutics, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Purchase Agreement, dated as of October 8, 2015 (the “Purchase Agreement”),
entered into by and between the Company and Lincoln Park Capital Fund, LLC (the
“Buyer”) pursuant to which the Company has agreed to issue to the Buyer shares
of the Company’s Common Stock, par value $0.01 per share (the “Common Stock”),
in an amount up to Sixteen Million Five Hundred Thousand Dollars ($16,500,000)
(the “Purchase Shares”), in accordance with the terms of the Purchase
Agreement.  In connection with the transactions contemplated by the Purchase
Agreement, the Company has registered with the U.S. Securities & Exchange
Commission the following shares of Common Stock:

 

(1)                                 up to 10,000,000 shares of Common Stock to
be issued to the Buyer upon purchase by the Buyer from the Company from time to
time (the “Purchase Shares”);

 

(2)                                 846,755 shares of Common Stock that have
been issued to the Buyer on the date of the Purchase Agreement (the “Initial
Purchase Shares”); and

 

(3)                                 200,000 shares of Common Stock that have
been issued to the Buyer as a commitment fee on the date of the Purchase
Agreement (the “Commitment Shares”).

 

Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement, dated as of October 8, 2015, with the Buyer (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Initial Purchase Shares, the Purchase Shares and
the Commitment Shares under the Securities Act of 1933, as amended (the
“Securities Act”).  In connection with the Company’s obligations under the
Purchase Agreement and the Registration Rights Agreement, on [             ],
201[  ], the Company filed a Registration Statement (File No. 333-[         ])
(the “Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the resale of the Initial Purchase Shares, the Purchase
Shares and the Commitment Shares.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [     ] [A.M./P.M.]
on [          ], 201[  ] and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Initial Purchase Shares, the Purchase Shares and
the Commitment Shares are available for resale under

 

--------------------------------------------------------------------------------


 

the Securities Act pursuant to the Registration Statement and may be issued
without any restrictive legend.

 

 

Very truly yours,

 

[Company Counsel]

 

 

 

 

 

By:

 

 

 

cc:                                      Lincoln Park Capital Fund, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO REGISTRATION RIGHTS AGREEMENT

 

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With The Registration Statement

 

Information With Respect to Lincoln Park Capital

 

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 1,046,755 shares of our common stock.  Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus filed with the SEC in connection with the transactions
contemplated under the Purchase Agreement. Lincoln Park Capital, LLC is not a
licensed broker dealer or an affiliate of a licensed broker dealer.

 

--------------------------------------------------------------------------------